DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/23/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/23/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s, Samala does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 102 should be withdrawn.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 8/30/2022, with respect to the rejection(s) of claim(s) 1-19, 37 and 55 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Samala et al (“Mass Detection in Digital Breast Tomosynthesis: Deep convolution neural network with transfer learning from mammography” Department of Radiology, University of Michigan, Ann Arbor, Michigan 48109, 29 November 2016 page 13) in view of Herrmann et al (NPL “Residual vs. Inception vs Classical Network for Low-Resolution Face Recognition” (LNIP,volume 10270), May 19, 2017).
The Examiner finds that Samala teaches develop a computer-aided detection (CAD) system for masses in digital breast tomosynthesis (DBT) volume using a deep convolutional neural network (DCNN) with transfer learning from mammograms. Specifically, Samala teaches the image patterns learned from the mammograms were transferred to the mass detection on DBT slices through the DCNN. This study demonstrated that large data sets collected from mammography are useful for developing new CAD systems for DBT, alleviating the problem and effort of collecting entirely new large data sets for the new modality. Samala mentions using a neural network, for automating the detection. Herrmann teaches improvements by Convolutional Neural Network (CNN) approaches, the benefit to low-resolution face recognition remains unclear as only few work has been done in this area. This paper adapts three popular high-resolution CNN designs to the low-resolution (LR) domain to find the most suitable architecture. Namely, the classical AlexNet/VGG architecture, Google’s inception architecture and Microsoft’s residual architecture are considered. While the inception and residual concept have been proven to be useful for very deep networks, it is shown in our case that shallower networks than for high-resolution recognition are sufficient. This leads to an advantage of the classical network architecture. However, the Examiner finds that Herrmann teaches using specific types of neural network for detecting features and this layers of residual and inception layers can also assist in detecting features in the breast images for improving the accuracy of detection. Therefore, the Examiner has made a combination rejection below with Samala in view of Herrmann.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, 37, 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samala et al (“Mass Detection in Digital Breast Tomosynthesis: Deep convolution neural network with transfer learning from mammography” Department of Radiology, University of Michigan, Ann Arbor, Michigan 48109, 29 November 2016 page 13) in view of Herrmann et al (NPL “Residual vs. Inception vs Classical Network for Low-Resolution Face Recognition” (LNIP,volume 10270), May 19, 2017).

Regarding Claim 1, Samala teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying at least one breast tissue of at least one patient (page 6658, ¶ 2.C. Feature-based CAD), 
wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (page 6655, Samala teaches a computer aided diagnostic system) comprising: 
receiving at least one image of at least one internal portion of a breast of the at least one patient (page 6654 ¶ Introduction, Samala teaches capturing breast imaging.); and 
automatically classifying the at least one breast tissue of the breast by applying at least one neural network to the at least one image (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).
Samala does not explicitly disclose wherein the neural network is a convolutional neural network (CNN) which includes a plurality of layers which include (i) a plurality of residual layers, and (ii) a plurality of inception layers.
Herrmann is in the same field of art of object detection using neural networks. Further, Hermann teaches wherein the neural network is a convolutional neural network (CNN) which includes a plurality of layers which include (i) a plurality of residual layers (Figure 2, Herrmann teaches using residual block, 3.2 Residual architecture), and (ii) a plurality of inception layers (3.3 Inception architecture,  layer that is used in the conventional network).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samala by incorporating the different layers of residual and inception in the neural network that is taught by Herrmann, to make the invention that captures breast images and uses a neural network to detect features in the medical images and specifically uses the residual layer and inception layer into feature detection; thus, one of ordinary skilled in the art would be motivated to combine the references since forensic analysis of video data can help to solve crimes and identify the offenders, and the struggle to evaluate increasing amounts of video footage can be addressed by automated solutions (1. Introduction, Herrmann) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


In regards to Claim 2, Samala in view of Herrmann teaches wherein the automatic classification includes a classification as to whether the at least one breast tissue is at least one of atypical ductal hyperplasia or ductal carcinoma (page 6664, Figure 12, Samala teaches ductal carcinoma).

In regards to Claim 3, Samala in view of Herrmann teaches wherein the automatic classification includes a classification as to whether the at least one breast tissue is a cancerous tissue or a non- cancerous tissue (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).

In regards to Claim 4, Samala in view of Herrmann teaches wherein the at least one image is a mammographic image (page 6664, Figure 12, Samala teaches ductal carcinoma).

In regards to Claim 5, Samala in view of Herrmann teaches wherein the at least one image is an optical coherence tomography image (page 6664, Figure 12, Samala teaches ductal carcinoma is a picture Ct imaging.).

In regards to Claim 8, Samala in view of Herrmann teaches wherein the layers include (i) a plurality of residual layers at least one linear layer (page 6658-page 6659, ¶ 2D. DCNN-based CAD, Samala).

In regards to Claim 9, Samala in view of Herrmann teaches wherein (i) the residual layers include at least four residual layers, (ii) the inception layers include at least four inception layers, (iii) the at least one fully connected layer includes at least sixteen neurons, and (iv) the at least one linear layer includes at least eight neurons (page 6658-page 6659, ¶ 2D. DCNN-based CAD, Samala).

In regards to Claim 12, Samala in view of Herrmann teaches wherein the computer arrangement is further configured to determine at least one score based on the at least one image using the at least one neural network (page 6660, ¶ 2.D.4. Mass Detection, Samala).

In regards to Claim 13, Samala in view of Herrmann teaches wherein the computer arrangement is configured to automatically classify the breast tissue based on the score (page 6660, ¶ 2.D.4. Mass Detection, Samala).

In regards to Claim 14, Samala in view of Herrmann teaches wherein the computer arrangement is configured to automatically classify the breast tissue based on the score being above 0.5 (page 6660, ¶ 2.D.4. Mass Detection, ¶ 2.E.1. Mass Detection, ¶ 2.E.2. Mass Detection, Figure 7 Samala).

In regards to Claim 15, Samala in view of Herrmann teaches wherein the at least one image illustrates at least one excised breast tissue (page 6664, Figure 11, Figure 12, Samala).

In regards to Claim 16, Samala in view of Herrmann teaches wherein the computer arrangement is further configured to segment and resize the at least one image prior to classifying the breast tissue (page 6657, 2.B. Prescreening, Samala).

In regards to Claim 17, Samala in view of Herrmann teaches wherein the computer arrangement is further configured to perform a batch normalization on the at least one image (page 6659, Samala teaches normalization within a local neighborhood for the 3x3 region.).

In regards to Claim 18, Samala in view of Herrmann teaches wherein the computer arrangement is configured to perform the batch normalization so as to limit a drift of layer activations (page 6659, Samala, Figure 4.).

Regarding Claim 19, Samala teaches a method for classifying at least one breast tissue of at least one patient (page 6658, ¶ 2.C. Feature-based CAD), comprising: 
receiving at least one image of at least one internal portion of a breast of the at least one patient (page 6654 ¶ Introduction, Samala teaches capturing breast imaging.); and 
using a computer arrangement, classifying the at least one breast tissue of the breast by applying at least one neural network to the at least one image (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).
Samala does not explicitly disclose wherein the neural network is a convolutional neural network (CNN) which includes a plurality of layers which include (i) a plurality of residual layers, and (ii) a plurality of inception layers.
Herrmann is in the same field of art of object detection using neural networks. Further, Hermann teaches wherein the neural network is a convolutional neural network (CNN) which includes a plurality of layers which include (i) a plurality of residual layers (Figure 2, Herrmann teaches using residual block, 3.2 Residual architecture), and (ii) a plurality of inception layers (3.3 Inception architecture,  layer that is used in the conventional network).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samala by incorporating the different layers of residual and inception in the neural network that is taught by Herrmann, to make the invention that captures breast images and uses a neural network to detect features in the medical images and specifically uses the residual layer and inception layer into feature detection; thus, one of ordinary skilled in the art would be motivated to combine the references since forensic analysis of video data can help to solve crimes and identify the offenders, and the struggle to evaluate increasing amounts of video footage can be addressed by automated solutions (1. Introduction) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 37, Samala teaches a system for classifying at least one breast tissue of at least one patient (page 6658, ¶ 2.C. Feature-based CAD), comprising: 
a computer hardware arrangement (page 6655, Samala teaches a computer aided diagnostic system) configured to: 
receive at least one image of at least one internal portion of a breast of the at least one patient (page 6654 ¶ Introduction, Samala teaches capturing breast imaging.); and 
classify the at least one breast tissue of the breast by applying at least one neural network to the at least one image (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).
Samala does not explicitly disclose wherein the neural network is a convolutional neural network (CNN) which includes a plurality of layers which include (i) a plurality of residual layers, and (ii) a plurality of inception layers.
Herrmann is in the same field of art of object detection using neural networks. Further, Hermann teaches wherein the neural network is a convolutional neural network (CNN) which includes a plurality of layers which include (i) a plurality of residual layers (Figure 2, Herrmann teaches using residual block, 3.2 Residual architecture), and (ii) a plurality of inception layers (3.3 Inception architecture,  layer that is used in the conventional network).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samala by incorporating the different layers of residual and inception in the neural network that is taught by Herrmann, to make the invention that captures breast images and uses a neural network to detect features in the medical images and specifically uses the residual layer and inception layer into feature detection; thus, one of ordinary skilled in the art would be motivated to combine the references since forensic analysis of video data can help to solve crimes and identify the offenders, and the struggle to evaluate increasing amounts of video footage can be addressed by automated solutions (1. Introduction) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In regards to Claim 55, Samala in view of Herrmann teaches wherein the computer arrangement is configured to classify the at least one breast cancer response by modeling non-linear functions using at least one rectified linear unit (page 6659, Samala teaches using a rectified linear unit, Figure 4.).

Claim 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samala in view of Herrmann in view of Shirahata (U.S. Patent Pub No. 2018/0150745, hereafter referred to as Shirahata).

Regarding Claim 10, Samala in view of Herrmann teaches medical imaging processing system that determines cancerous mass.
Samala in view of Herrmann does not explicitly disclose wherein the layers include (i) a plurality of combined convolutional and rectified linear unit (ReLu) layers, (ii) a plurality of partially strided convolutional layers, (iii) a plurality of ReLu layers, and (iv) a plurality of fully connected layer.
Shirahata is in the same field of art of image classification. Further, Shirahata teaches wherein the layers include (i) a plurality of combined convolutional and rectified linear unit (ReLu) layers, (ii) a plurality of partially strided convolutional layers, (iii) a plurality of ReLu layers, and (iv) a plurality of fully connected layer (paragraph 51-paragraph 55, Shirahata).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samala in view of Herrmann by the neural network feature detection that is taught by Shirahata, to make the invention that captures breast images and uses the neural network classification of the gradient feature detection of different layers to determine the type of mass in the breast image; thus, one of ordinary skilled in the art would be motivated to combine the references since a gradient of an error is stored for the learning, the amount of data is increased more than double compared with a case where only recognition is performed and, in some cases, the amount of memory used is increased more than double (paragraph 5, Shirahata).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 11, Samala in view of Herrmann in view of Shirahata discloses wherein (i) the combined convolutional and ReLu layers include at least three combined convolutional and ReLu layers, (ii) the partially strided convolutional layers include at least three partially strided convolutional layers, (iii) the ReLu layers include at least three ReLu layers, and (iv) the fully connected layer includes at least 15 fully connected layers (paragraph 51-paragraph 55, Shirahata).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664